DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species C in the reply filed on 10/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3-4, 10, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 15-17) and nonelected species (claims 3-4 and 10), there being no allowable generic or linking claim. 
Claims 1-2, 5-9, 11-14, and 18-21 are hereby under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is being considered by the examiner.
Claim Objections
Claims 1-2, 6-9, 11-13, and 18 are objected to because of the following informalities:
Regarding claim 1, line 4 currently reads “below the skin surface of a person”, however, it appears it should read --below a skin surface of the person-- (emphasis added).
Regarding claim 1, line 9 currently reads “blood”, however, it appears it should read--the blood-- (emphasis added).
Regarding claim 1, line 11 currently reads “corresponds to a blood pressure level”, however, it appears it should read --corresponds to the blood pressure level-- (emphasis added).
Regarding claim 2, line 1 currently reads “the transmit frequency”, however, it appears it should read --a transmit frequency-- (emphasis added).
Regarding claim 6, line 4 currently reads “multiple receive antennas that are configured for radio waves in a frequency range”, however, it appears it should read --the multiple receive antennas that are configured for the radio waves in the frequency range -- (emphasis added).
Regarding claim 7, lines 1-2 currently reads “millimeter range radio waves over a 3D space below the skin surface of a person”, however, it appears it should read --the millimeter range radio waves over the 3D space below the skin surface of the person-- (emphasis added).
Regarding claim 8, lines 1-2 currently reads “millimeter range radio waves over a 3D space below the skin surface of a person”, however, it appears it should read --the millimeter range radio waves over the 3D space below the skin surface of the person-- (emphasis added).
Regarding claim 9, lines 1-2 currently reads “millimeter range radio waves over a 3D space below the skin surface of a person”, however, it appears it should read --the millimeter range radio waves over the 3D space below the skin surface of the person-- (emphasis added).
Regarding claim 11, line 1 currently reads “isolating a signal”, however, it appears it should read --isolating the signal-- (emphasis added).
Regarding claim 11, line 2 currently reads “blood”, however, it appears it should read--the blood-- (emphasis added).
Regarding claim 11, line 4 currently reads “received signals”, however, it appears it should read --the received signals -- (emphasis added).
Regarding claim 12, line 1 currently reads “millimeter range radio waves”, however, it appears it should read --the millimeter range radio waves -- (emphasis added).
Regarding claim 13, line 1 currently reads “radio waves”, however, it appears it should read --the millimeter range radio waves -- (emphasis added).
Regarding claim 18, line 4 currently reads “below the skin surface of a person”, however it appears it should read --below a skin surface of the person-- (emphasis added). 
Regarding claim 18, line 11 currently reads “corresponds to a blood pressure level”, however, it appears it should read --corresponds to the blood pressure level-- (emphasis added).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 112(f):
“means for isolating a signal”, recited in claim 18, line 8.
The structure for performing the function is being interpreted as:
“a DSP and/or a CPU”, or equivalents thereof, as described in para. [00108] of the specification filed 10/15/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Pub. No. US 2019/0282106), hereinafter referred to as Shay, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti.
The claims are generally directed towards method for monitoring a blood pressure level in a person, the method comprising: transmitting millimeter range radio waves over a three-dimensional (3D) space below the skin surface of a person; receiving radio waves on multiple receive antennas, the received radio waves including a reflected portion of the transmitted radio waves that is reflected by blood in a blood vessel in the 3D space; isolating a signal that corresponds to the portion of the transmitted radio waves that is reflected by blood in the blood vessel in response to receiving the radio waves on the multiple receive antennas; and outputting a signal that corresponds to a blood pressure level in the person in response to the isolated signal.
Regarding claim 1, Shay discloses a method for monitoring a blood pressure level in a person (Abstract, para. [0020]), the method comprising: 
transmitting millimeter range radio waves over a three-dimensional (3D) space below the skin surface of a person (Fig. 2, element 110, “electromagnetic transmitter”, para. [0018-0019], “electromagnetic transmitter configured to transmit an electromagnetic signal towards a target body region on a user … electromagnetic transmitter functions to generate and transmit electromagnetic signals towards a target body region of the user such as an arterial surface pulse …”); 
receiving radio waves on a receive antenna, the received radio waves including a reflected portion of the transmitted radio waves that is reflected by blood in a blood vessel in the 3D space (Fig. 2, element 120, “electromagnetic receiver”, para. [0020], “electromagnetic receiver functions to receive reflected signals from the target body region of a user such as an arterial pulse waveform …”); 
isolating a signal that corresponds to the portion of the transmitted radio waves that is reflected by blood in the blood vessel in response to receiving the radio waves on the receive antenna (para. [0025], “processor can be used along with the transmitted and received signals to create a radar system … processor analyzes the waveform shape to derive blood pressure … filtering …”, para. [0034], “mixing, filtering and performing radar signal processing on the reflected signal dataset …”); and 
outputting a signal that corresponds to a blood pressure level in the person in response to the isolated signal (Fig. 4, Fig. 5, para. [0030], “a display is optionally included in the system to display the contextualized blood pressure dataset … display is fixed to the attachment mechanism …”).
While Shay does suggest the method can contain more than one receiver (Fig. 10, para. [0047]), Shay does not explicitly disclose radio waves are received on multiple receive antennas, and the isolated signal is in response to receiving the radio waves on the multiple receive antennas.
Baheti teaches of a method for vital signal sensing using a millimeter-wave radar sensor (para. [0020]). Baheti further teaches that multiple transmit and receive channels and antennas can be used to transmit and receive reflected RF signals (Fig. 2C, elements 212 and 214, para. [0028], para. [0039], “transmit antennas may form an array of m antennas and receive antennas may form an array of n antennas …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring blood pressure disclosed by Shay to explicitly use multiple receive antennas. Baheti teaches that an array of multiple receive antennas can be used to perform more accurate and precise vital signal measurements (para. [0057]). 
Regarding claim 2, modified Shay discloses the method of claim 1, wherein the transmit frequency is in the range of 122 - 126 GHz (para. [0019], “transmit signal is in the millimeter wave frequency band (e.g. between 30 and 300 GHz) …”, and para. [0033]).
Regarding claim 5, modified Shay discloses the method of claim 1, wherein the transmitting, receiving, isolating, and outputting occurs in a wearable device that is attached to the person (Fig. 1, element 150, “attachment mechanism”, para. [0018], para. [0021], “fix the electromagnetic transmitter and electromagnetic received to the user …”, and para. [0030]).
Regarding claim 6, modified Shay discloses the method of claim 1, wherein the millimeter range radio waves are transmitted from at least one transmit antenna configured for radio waves in a frequency range of 122 - 126 GHz (para. [0019], “transmit signal is in the millimeter wave frequency band (e.g. between 30 and 300 GHz) …”, and para. [0033]).
However, modified Shay does not explicitly disclose the received radio waves are received on multiple receive antennas that are configured for radio waves in a frequency range of 122 - 126 GHz.
Baheti teaches that the millimeter-wave radar sensor circuit can include an array of transmit antennas and an array of receive antennas (Fig. 2C, para. [0039]). Baheti further teaches that the millimeter-wave phase-array radar transmits and receives signals in the 20 GHz to 122 GHz range, which frequencies outside of the range also being possible (para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receive antennas disclosed by modified Shay to explicitly include multiple receive antennas configured for radio waves in a frequency range of 122-126 GHz. Baheti teaches that the frequency range allows for RF signals to be reflected from the object, and can be converted to determine a vital sign, for example beat frequency (para. [0029]), and multiple receive antennas that are configured to receive radio waves in the frequency range allows for more accurate and precise vital signal measurements (para. [0057]). 
Regarding claim 12, modified Shay discloses the method of claim 1.
However, modified Shay does not explicitly disclose wherein millimeter range radio waves are transmitted from two transmit antennas and received at four receive antennas.
Baheti further teaches that an array of transmit antennas and an array of receive antennas can be used to transmit the millimeter waves (Fig. 2C, element 212, 214, and para. [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include multiple transmit antennas and multiple receive antennas. Baheti teaches that an array of multiple transmit and receive antennas can be used to perform more accurate and precise vital signal measurements (para. [0057]).
Regarding claim 14, modified Shay discloses the method of claim 1.
However, modified Shay does not explicitly disclose outputting a signal that corresponds to a heart rate in the person in response to the isolated signal.
Baheti further teaches the received signals can be filtered by a vital signal filter to extract vital signal information, such as heart beat signals in order to determine a heart rate of the user (para. [0022], para. [0024], para. [0040], para. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Shay to additionally measure and calculated a heart rate of the user. Baheti teaches that the motion measured by the reflected waves includes motion information from the users arteries due to blood flow, which can be isolated and filtered to monitor the objects heart rate (para. [0040]). One of ordinary skill would have recognized the benefit of measuring blood pressure and heart rate of the user, as the two vital signs are closely related.
Regarding claim 18, Shay discloses a system for monitoring a blood pressure level in a person (Abstract, para. [0020]), the system comprising: 
at least one transmit antenna configured to transmit millimeter range radio waves over a three-dimensional (3D) space below the skin surface of a person (Fig. 2, element 110, “electromagnetic transmitter”, para. [0018-0019], “electromagnetic transmitter configured to transmit an electromagnetic signal towards a target body region on a user … electromagnetic transmitter functions to generate and transmit electromagnetic signals towards a target body region of the user such as an arterial surface pulse …”); 
a receive antenna configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves that is reflected by blood in a blood vessel in the 3D space (Fig. 2, element 120, “electromagnetic receiver”, para. [0020], “electromagnetic receiver functions to receive reflected signals from the target body region of a user such as an arterial pulse waveform …”); and 
means for isolating a signal that corresponds to the portion of the transmitted radio waves that is reflected by blood in the blood vessel in response to receiving the radio waves on the receive antenna (para. [0025], “processor can be used along with the transmitted and received signals to create a radar system … processor analyzes the waveform shape to derive blood pressure … filtering …”, para. [0034], “mixing, filtering and performing radar signal processing on the reflected signal dataset …”) and outputting a signal that corresponds to a blood pressure level of the person in response to the isolated signal (Fig. 4, Fig. 5, para. [0030], “a display is optionally included in the system to display the contextualized blood pressure dataset … display is fixed to the attachment mechanism …”).
While Shay does suggest the system can contain more than one receiver (Fig. 10, para. [0047]), Shay does not explicitly disclose radio waves are received on multiple receive antennas, and the isolated signal is in response to receiving the radio waves on the multiple receive antennas.
Baheti teaches of a system for vital signal sensing using a millimeter-wave radar sensor (para. [0020]). Baheti further teaches that multiple transmit and receive channels and antennas can be used to transmit and receive reflected RF signals (Fig. 2C, elements 212 and 214, para. [0028], para. [0039], “transmit antennas may form an array of m antennas and receive antennas may form an array of n antennas …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring blood pressure disclosed by Shay to explicitly use multiple receive antennas. Baheti teaches that an array of multiple receive antennas can be used to perform more accurate and precise vital signal measurements (para. [0057]). 
Regarding claim 19, modified Shay discloses the system of claim 18, wherein the at least one transmit antenna are configured for radio waves in a frequency range of 122 - 126 GHz (para. [0019], “transmit signal is in the millimeter wave frequency band (e.g. between 30 and 300 GHz) …”, and para. [0033]).
However, modified Shay does not explicitly disclose the multiple receive antennas are configured for radio waves in a frequency range of 122 - 126 GHz.
Baheti teaches that the millimeter-wave radar sensor circuit can include an array of transmit antennas and an array of receive antennas (Fig. 2C, para. [0039]). Baheti further teaches that the millimeter-wave phase-array radar transmits and receives signals in the 20 GHz to 122 GHz range, which frequencies outside of the range also being possible (para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receive antennas disclosed by modified Shay to explicitly include multiple receive antennas configured for radio waves in a frequency range of 122-126 GHz. Baheti teaches that the frequency range allows for RF signals to be reflected from the object, and can be converted to determine a vital sign, for example beat frequency (para. [0029]), and multiple receive antennas that are configured to receive radio waves in the frequency range allows for more accurate and precise vital signal measurements (para. [0057]). 
Regarding claim 20, modified Shay discloses the system of claim 18, further comprising at least one transmit component and receive component (para. [0019], “electromagnetic transmitter can include a transmit antenna subsystem …”, and para. [0020], “electromagnetic receiver can include a receive antenna subsystem …”).
However, modified Shay does not explicitly disclose a semiconductor substrate, multiple receive components, at least two transmit components and at least two transmit antennas and four receive components and four receive antennas.
Baheti further teaches that the millimeter-wave radar sensor circuit can be include on a substrate (Fig. 2C, element 236), and can include multiple transmit antennas (Fig. 2C, element 212) and multiple receive antennas (Fig. 2C, element 214) (para. [0039]). Baheti further teaches that multiple transmit and receive components can be used for each transmit antenna and receive antenna (para. [0031-0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Shay to explicitly include a semiconductor substrate with multiple transmit antennas, multiple receive antennas, multiple transmit components, and multiple receive components. Baheti teaches that the millimeter-wave radar sensor system can include all circuitry elements on an integrated circuit/semiconductor to allow for a low cost and small footprint system (para. [0002], para. [0036]). Baheti further teaches that multiple front-end circuits for the transmit and receive antennas allows for specific circuitry for the individual antennas (para. [0031-0032]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Pub. No. US 2019/0282106), hereinafter referred to as Shay, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, as applied to claim 1 above, and further in view of Raviv Melamed (Pub. No. US 2017/0238835), hereinafter referred to as Melamed.
Regarding claim 7, modified Shay discloses the method of claim 1.
However, modified Shay does not explicitly disclose wherein transmitting millimeter range radio waves over a 3D space below the skin surface of a person comprises transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission.
Melamed teaches of a method for providing microwave or RF sensing within a portable device (Abstract). Melamed teaches the method includes an antenna array with a plurality of transmit and receive antennas (Abstract, para. [0045]) for using in health testing (Fig. 9, element 921). Melamed further teaches that the transmit and receive subsystem can perform transmission and reception with multiple antennas at one time or select one transmit and one receive antenna at a time (para. [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Shay to explicitly control the transmission of the transmit antennas so the transmission do not overlap in time. Melamed teaches that selecting one antenna to transmit at a time can be done as a tradeoff between complexity of the parameter being sensed and the acquisition time for the device (para. [0075]). 
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Pub. No. US 2019/0282106), hereinafter referred to as Shay, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, as applied to claim 1 above, and further in view of Pratt et al. (Pub. No. US 2020/0022607), hereinafter referred to as Pratt.
Regarding claim 8, modified Shay discloses the method of claim 1.
However, modified Shay does not explicitly disclose wherein transmitting millimeter range radio waves over a 3D space below the skin surface of a person comprises transmitting the millimeter range radio waves in a stepped frequency pattern.
Pratt teaches of a method for sensing a physiological characteristic of a subject by receiving a signal on at least one receiver antenna resulting from at least one transmitter signal (Abstract, Fig. 5A). Pratt teaches that the method is capable of determining blood pressure based on the received reflected signals (para. [0103]). Pratt further teaches that the transmitters and waveform generators can generate waveforms consisting of at least two tones, for example with a stepped frequency (para. [0032] and para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitting antennas disclosed by modified Shay to explicitly use a stepped frequency pattern. Pratt teaches that transmitting signals with different frequencies, for example with multiple tones and stepped frequencies, allows for the receiver to detect changes in targets that are physically moving, for example blood within a target blood vessel (para. [0025-0027]). Further, Pratt teaches the waveform generators can generate a given waveform to have specific characteristics depending on the given application, and that stepped frequencies are known within the art (para. [0056]). 
Regarding claim 9, modified Shay discloses the method of claim 1, wherein transmitting millimeter range radio waves over a 3D space below the skin surface of a person comprises transmitting the millimeter range radio waves, wherein the transmit frequency is in the range of 122 - 126 GHz (para. [0019], “transmit signal is in the millimeter wave frequency band (e.g. between 30 and 300 GHz) …”, and para. [0033]).
However, modified Shay does not explicitly disclose transmitting the millimeter range radio waves in a stepped frequency pattern in which the frequency is changed by a fixed increment at each step, and wherein the fixed increment ranges from 15.625 MHz to 62.5 MHz.
Pratt teaches of a method for sensing a physiological characteristic of a subject by receiving a signal on at least one receiver antenna resulting from at least one transmitter signal (Abstract, Fig. 5A). Pratt teaches that the method is capable of determining blood pressure based on the received reflected signals (para. [0103]). Pratt further teaches that the transmitters and waveform generators can generate waveforms consisting of at least two tones, for example with a stepped frequency (para. [0032] and para. [0056]). Further, Pratt teaches that the frequency of the waveforms can be modified depending on the given application (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to explicitly use a stepped frequency pattern. Pratt teaches that transmitting signals with different frequencies, for example with multiple tones and stepped frequencies, allows for the receiver to detect changes in targets that are physically moving, for example blood within a target blood vessel (para. [0025-0027]). Further, Pratt teaches the waveform generators can generate a given waveform to have specific characteristics depending on the given application, and that stepped frequencies are known within the art (para. [0056]). Further, through routine experimentation and optimization, one of ordinary skill in the art would recognize the fixed increment ranges can range from 15.625 MHz to 62.5 MHz, depending on the system requirements, distance from the measured object, desired resolution of readings, and other factors. As such, the fixed increment is a results-effective variables that would have been optimized through routine experimentation based on the system requirements, distance from the measured object, and desired resolution of readings.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the fixed increment so as to obtain the desired effect based on the system requirements, distance from the measured object, and desired resolution of readings.
Regarding claim 11, modified Shay discloses the method of claim 1.
However, modified Shay does not explicitly disclose wherein isolating a signal that corresponds to the portion of the transmitted radio waves that is reflected by blood in the blood vessel in response to receiving the radio waves on the multiple receive antennas comprises digitally combining received signals from the multiple receive antennas.
Pratt teaches of a method for sensing a physiological characteristic of a subject by receiving a signal on at least one receiver antenna resulting from at least one transmitter signal (Abstract, Fig. 5A). Pratt teaches that the method is capable of determining blood pressure based on the received reflected signals (para. [0103]). Pratt further teaches the multiple receive antennas include individual analog-to-digital converts to perform analog-to-digital conversion of the signals (Fig. 5A, elements 524A-D, para. [0069]). Pratt further teaches the digital signals are sent to the processor for analysis (Fig. 5A, element 550, para. [0069]). Pratt further teaches that signal pairs can be generated within combinations of the received signals in order to compare the frequency component phases and/or amplitudes (para. [0077]). Pratt further teaches the based on the comparison, an estimation of blood pressure can be determined (para. [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to explicitly digitally combine received signals in order to estimate a blood pressure so as to get a more complete picture of the subject’s health. Pratt teaches that by determining correlations between time-domain signals, an estimation of blood pressure can be performed in a cuff-less system (para. [0114]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Pub. No. US 2019/0282106), hereinafter referred to as Shay, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, as applied to claim 1 above, and further in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath.
Regarding claim 13, modified Shay discloses the method of claim 1.
However, modified Shay does not explicitly disclose wherein radio waves are transmitted at an initial power such that the initial power is diminished by at least one-half at a penetration depth below the skin surface of 6 mm or less.
Leath teaches of a method of vital sign measuring of a person using transmitting antennas and receiving antennas configured in the microwave spectrum (Abstract, para. [0072], para. [0084], para. [0095-0096]). Leath further teaches the transmit electromagnetic radiation signals include a low power signal and are transmitted between 1 to 5 mm below the skin surface, before being reflected back to the receive antennas (para. [0191-0196]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power level of the transmitted radio wave. Leath teaches that the power level of the transmitted signal is important to allow for the signal to pass through the skin and reach the blood vessel, while not passing through the wrist in order to achieve a useable signal with minimal noise from surrounding tissue (para. [0222-0223]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Pub. No. US 2019/0282106), hereinafter referred to as Shay, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, as applied to claim 20 above, and further in view of Ilan Barak (Pub. No. US 2017/0065184), hereinafter referred to as Barak.
Regarding claim 21, modified Shay discloses the system of claim 20.
However, modified Shay does not explicitly disclose wherein the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves at one of the at least two different polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves at a different one of the at least two different polarization orientations.
Barak teaches of a system for measuring blood pressure in a human using electromagnetic waves (Abstract, para. [0021]). Barak teaches that transmit and receive antennas are arranged close to the skin surface of the limb (para. [0048]). Barak further teaches that multiple antennas can be orthogonal to one another (para. [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Shay to explicitly have different polarization orientations for the transmit and receive antennas. Barak teaches that by having different polarization orientations by being orthogonal, the antennas prevent direct coupling in order to separate multiple signals being transmitted and received (para. [0048]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/682,876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/071,967 (claims filed on 10/15/2020)
Copending Application: 16/682,876 (claims filed 11/13/2019)
18. A system for monitoring a blood pressure level in a person, the system comprising: at least one transmit antenna configured to transmit millimeter range radio waves over a three-dimensional (3D) space below the skin surface of a person; multiple receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves that is reflected by blood in a blood vessel in the 3D space; and means for isolating a signal that corresponds to the portion of the transmitted radio waves that is reflected by blood in the blood vessel in response to receiving the radio waves on the multiple receive antennas and outputting a signal that corresponds to a blood pressure level of the person in response to the isolated signal.
1. A system for monitoring a health parameter in a person, the device comprising:  at least one transmit antenna configured to transmit millimeter range radio waves over a three-dimensional (3D) space below the skin surface of a person; multiple receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves; and means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas and outputting a signal that corresponds to a health parameter of the person in response to the isolated signal.

8. The system of claim 1, wherein the health parameter is a blood pressure.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/MATTHEW KREMER/Primary Examiner, Art Unit 3791